Name: Council Decision (CFSP) 2018/280 of 23 February 2018 amending Decision 2012/642/CFSP concerning restrictive measures against Belarus
 Type: Decision
 Subject Matter: international trade;  Europe;  international affairs;  defence;  social affairs
 Date Published: 2018-02-24

 24.2.2018 EN Official Journal of the European Union L 54/16 COUNCIL DECISION (CFSP) 2018/280 of 23 February 2018 amending Decision 2012/642/CFSP concerning restrictive measures against Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 October 2012, the Council adopted Decision 2012/642/CFSP (1). (2) On the basis of a review of that Decision, the restrictive measures against Belarus should be extended until 28 February 2019. (3) Furthermore, the Council agreed that the export of certain types of small-calibre sporting rifles, small-calibre sporting pistols and small-calibre ammunition, exclusively for use in sports events or sports training, or technical assistance or brokering services, financing or financial assistance related thereto, may be authorised by Member States, underlining that this will be a limited number and without prejudice to the applicable licensing provisions. (4) Decision 2012/642/CFSP should therefore be amended accordingly. (5) In order to ensure that the measures provided for in this Decision are effective, this Decision should enter into force immediately, HAS ADOPTED THIS DECISION: Article 1 Decision 2012/642/CFSP is amended as follows: (1) in Article 2, the following paragraphs are added: 4. By derogation from Article 1, Member States may authorise the sale, supply, transfer or export of small-calibre sporting rifles, small-calibre sporting pistols and small-calibre ammunition, which are intended exclusively for use in sports events and sports training, or technical assistance or brokering services, financing or financial assistance related thereto. The Union shall take the necessary measures to determine the relevant items to be covered by this paragraph. 5. The Member State concerned shall notify the other Member States and the Commission of its intention to grant an authorisation pursuant to paragraph 4 at least ten days prior to the authorisation, including the type and quantity of the equipment concerned and the purpose for which it is intended, or the nature of the assistance or services related thereto.; (2) Article 8 is replaced by the following: Article 8 1. This Decision shall apply until 28 February 2019. 2. This Decision shall be kept under constant review and shall be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 23 February 2018. For the Council The President E. ZAHARIEVA (1) Council Decision 2012/642/CFSP of 15 October 2012 concerning restrictive measures against Belarus (OJ L 285, 17.10.2012, p. 1).